Citation Nr: 0313984	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of total right hip replacement, currently evaluated 
as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 1998 rating decision in which 
the RO granted an increased rating for service-connected 
residuals of total right hip replacement.  The RO assigned 
separate ratings for two periods:  a 100 percent evaluation 
from January 13, 1998 and a 30 percent evaluation from March 
1, 1999.  The veteran, contending the second rating period, 
from March 1, 1999, merited a rating in excess of 30 percent, 
filed a notice of disagreement in February 1999 and a 
statement of the case (SOC) was issued in the same month.  
The veteran submitted a substantive appeal in March 1999.  By 
rating decision of July 2000, the RO granted an increased 
rating of 70 percent from March 1,1999, for service-connected 
residuals of total right hip replacement.  A supplemental SOC 
(SSOC) was issued in August 2002.  

As noted above, the RO last reviewed the issue on appeal in 
August 2002 (see August 2002 SSOC).  The Board observes that 
some evidence was associated with the claims file by the RO 
subsequent to the August 2002 SSOC issuance and prior to 
Board certification.  However, following review of the 
evidence, the Board determines that such evidence is not 
pertinent to the claim under appellate consideration.  See 
38 C.F.R. § 19.31 (2002).  The evidence in question pertains 
to the veteran's left knee and ankle disorders, and contains 
no substantive reference to the veteran's service-connected 
hip disorder.  The Board will proceed to review the issue on 
appeal.




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

2. Since March 1, 1999, the veteran's service-connected 
residuals of total right hip replacement has been manifested 
by markedly severe weakness, pain, and limitation of motion 
following implantation of prosthesis, but not such as to 
require the use of crutches.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
residuals of total right hip replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5054, 5250, 5254 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

As evidenced by the July 2000 and August 2002 SSOCs, and the 
March 2003 Board letter, the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial of the 
veteran's claim.  In addition, in October 1999, the RO 
provided the veteran with relevant portions of the rating 
criteria, outlining the applicable rating percentages.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the claim 
and (as evidenced by, e.g., the March 2003 Board letter 
soliciting information and/or evidence), have been afforded 
opportunities to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the August 2002 SSOC, the RO informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, and what medical and other evidence VA would 
obtain, and what evidence or information the veteran could 
provide in support of the claim.  The March 2003 Board letter 
informed the veteran what information or evidence he could 
provide in support of the claim.  Specifically, the Board 
indicated that evidence tending to show the veteran met the 
criteria for the next higher rating, 90 percent, would 
substantiate his claim.  The Board also indicated that VA 
would assist the veteran in obtaining medical records, 
employment records, and records from other state or local 
government agencies, provided that the veteran gave enough 
information to allow the a records request.  

The Board also finds that all necessary development has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
procuring VA medical records from the Manchester, New 
Hampshire, VA Medical Center (VAMC), as well from as the VAMC 
in White River Junction, Vermont.  In this case, the Board is 
satisfied that the RO has obtained all available medical 
records from all relevant sources identified in the record, 
and that all such records have been associated with the 
claims file.  Furthermore, the RO arranged for the veteran to 
undergo several VA examinations of his right hip disability, 
dated in March 1999, April 2000, and April 2002.  
Significantly, neither the veteran nor his representative 
asserts, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Historically, the RO granted service connection for residuals 
of fracture and dislocation of the right hip in April 1973.  
In February 1998,the veteran's representative informed the RO 
that the veteran had undergone right hip replacement surgery 
in January 1998, and requested that the RO consider and 
increased rating for the veteran's right hip disability.

The RO subsequently obtained treatment records from the White 
River Junction VA Medical Center (VAMC).  White River 
Junction VAMC treatment records, dated from January 1998 to 
January 1999, show that the veteran suffered from progressive 
degenerative joint disease of the right hip for which total 
hip replacement was medically indicated.  On January 9, 1998, 
the veteran was seen for preoperative evaluation.  His 
ambulatory status reflected independent ambulation with the 
use of a cane on occasion.  He demonstrated hip flexion to 55 
degrees, and abduction to 15 degrees on range-of-motion 
testing.  The veteran underwent total right-hip replacement 
on January 13, 1998.  Post-operatively, the veteran ambulated 
independently, with crutches.  Upon his discharge from the VA 
hospital, the veteran demonstrated independent ambulation 
with the use of a standard walker.  X-ray examination in 
March 1998 revealed satisfactory position of right total hip 
prosthetic devices.  In July 1998, x-ray examination revealed 
an uncomplicated total hip arthroplasty, without evidence of 
infection or loosening.  X-ray findings in January 1999 were 
consistent with July 1998 findings.

A VA examination was provided in March 1999.  The veteran 
complained of ongoing symptoms of stiffness and aching 
discomfort in the right hip.  The veteran stated that the 
right hip joint itself felt "good," with no pain.  When he 
experienced a mild flare-up of discomfort, he would take a 
pain reliever.  The veteran indicated that he used a cane 
when he walked on flat surfaces or further than a "few 
blocks."  The veteran recalled that he missed approximately 
six days from work due to pain and stiffness in the right 
hip.  The veteran worked as a letter carrier and walking was 
not required to perform his job duties.  The veteran 
described a sense of instability of the right hip, and 
recalled five episodes of falling.  On physical examination, 
the veteran exhibited limited range-of-motion of the right 
hip, with only 40 degrees flexion because of pain and 
weakness of the hip flexors.  The veteran demonstrated hip 
extension to 20 degrees, adduction to 15 degrees, and 
abduction to 28 degrees, all movements limited by discomfort.  
The VA examiner diagnosed status post right total hip 
prosthesis secondary to post-traumatic arthritis.  The VA 
examiner described the veteran's symptoms as moderately 
severe and subject to flare-ups if he is required to walk 
more than a few blocks.  The VA examiner opined that the 
veteran symptoms were subject to worsening with fatigue or 
repeated motion, but it was difficult to predict the exact 
degree of worsening.  The VA examiner concluded that the 
veteran was functionally unable to perform work requiring 
long standing or walking, indefinitely.

Treatment records from the Manchester VAMC indicate, in 
relevant part, a general improvement in right hip pain, but 
weakness of the hip flexor.  In January 1999, the veteran 
demonstrated right hip flexion to 90 degrees, extension to 
zero degree, adduction to 70 degrees, abduction to 40 
degrees; and internal/external rotation to 30 degrees.  In 
September 1999, the veteran reported pain-free right hip with 
weakness of right hip flexors.  The veteran's passive range-
of-motion was within normal limits, except for 90 degrees 
flexion of the right hip (limited by pain at the end of the 
range).  The VA physical therapist observed that the veteran 
ambulated independently without assistive devices, and there 
was no apparent gait deviation.  On physical therapy 
evaluation in October 1999, range-of-motion test results were 
unchanged from the prior September 1999 consult.  

The veteran underwent VA examination in April 2000.  Notes 
regarding the veteran's occupation listed his employment as a 
"mailman" who had a rural route.  The veteran's occupation 
required that he remained in "his van."  Right hip 
discomfort experienced the prior year resulted in the loss of 
10 working days.  On clinical interview, the veteran 
complained of daily pain.  The VA examiner observed that the 
veteran used a cane in his left hand, but did not use a cane 
on the day of examination.  Upon observation, the VA examiner 
noted that the veteran's gait was initially stable.  On 
range-of-motion testing, the veteran demonstrated flexion of 
the right hip to 50 degrees, actively, with pain developing; 
and right hip extension to 20 degrees, with pain developing.  
Right hip adduction and abduction was to 20 degrees with pain 
developing.  Internal rotation of the right hip was to 40 
degrees; external rotation of the right hip was to 60 
degrees.  Following examination, the veteran's gait was 
abnormal, as he listed to the right and demonstrated a limp.  
The VA examiner estimated that during flare-ups, the veteran 
would experience an additional 10 to 20 degrees of functional 
loss.  The VA examiner diagnosed status post total right hip 
replacement, with residual pain, weakness, and limitation of 
motion.  The VA examiner determined that the clinical 
findings supported the subjective complaints.

A VA examiner in July 2000 elicited that the veteran was a 
letter carrier with the ability to work with his 
disabilities.  The VA examiner observed an abnormal gait, and 
noted that the veteran walked with a cane in the left hand, 
which he used when necessary.

Another VA examination of the right hip was provided in April 
2002.  The veteran stated that he had lost eight days of work 
due to his right hip disability.  The veteran used a cane and 
not crutches.  The veteran reported that he used a cane 70 
percent of the time.   His report of symptoms was consistent 
with prior reports.  On range-of-motion testing, the VA 
examiner observed flexion of the right hip from zero to 70 
degrees, with pain developing, and right hip extension to 20 
degrees, with pain developing.  Hip adduction on the right 
was executed to 20 degrees, with pain developing; and hip 
abduction was to 25 degrees, diminished.  The veteran 
demonstrated right hip external rotation to 45 degrees, with 
no pain, and right hip internal rotation to 20 degrees, with 
pain.  There was definite weakness of flexion and extension 
of the right hip.  The VA examiner diagnosed status post 
total hip replacement.  He added that the veteran could walk 
1/4 mile without a cane.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Since March 1, 1999, the veteran's service-connected right 
hip disability has been rated as 70 percent disabling under 
Diagnostic Code 5054, pursuant to which hip replacement by 
prosthesis is evaluated.  A 70 percent evaluation represents 
markedly severe residual weakness, pain, or limitation of 
motion following implantation of prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.  A 90 percent evaluation is 
assigned following implantation of prosthesis with painful 
motion or weakness such as to require the use of crutches.  
Id.  A 100 percent evaluation, the maximum assignable under 
this diagnostic code, is assigned for the year following 
implantation of hip prosthesis.  Id.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 70 percent for the veteran's service-connected 
residuals of total right hip replacement under Diagnostic 
Code 5054.  This determination centers on the evidence 
indicating that, for the period of disability in question, 
crutches were not medically necessary due to residuals of 
total right hip replacement.  Furthermore, the veteran has 
not suggested the need for, or the use of, crutches to 
ambulate for the rating period in question.  The evidence of 
record indicates that the veteran uses a cane periodically, 
but the evidence is not suggestive of the need for walking 
support equivalent to that which crutches provide.  In 
January 1999, a VA physical therapist observed the veteran 
ambulate independently without assistive devices.  By VA 
examination of March 1999 the veteran reported using a cane 
when walking on flat surfaces or for a considerable distance.  
He did not use a cane on VA examination in April 2000.  He 
was observed using a cane on July 2000 VA examination.  
Finally, although the veteran reported using a cane 70 
percent of the time during his April 2002 VA examination, the 
VA examiner determined he could walk up to 1/4 mile without a 
cane.  The Board finds these facts and medical findings are 
consistent with no more than markedly severe disability with 
residual weakness, pain, or limitation of motion following 
implantation of hip prosthesis.  The Board acknowledges the 
argument presented by the veteran's representative that the 
veteran's cane use is the equivalent of crutches.  However, 
the Board does not find evidence to support this contention.  
Accordingly, the Board finds that no more than the currently 
assigned 70 percent evaluation is warranted under Diagnostic 
Code 5054.

The Board observes that range of motion testing of the right 
hip has elicited pain and weakness.  These clinical findings 
are explicitly considered in the criteria for a higher rating 
under Diagnostic Code 5054, and need no further discussion 
pursuant to 38 C.F.R. § 4.45.  Even assuming, arguendo, that 
the veteran may conceivably experience additional functional 
loss due to pain during flare-ups, there simply is not a 
showing of the level of disability comparable to the 
medically indicated use of crutches.  

The Board also has considered whether an increased evaluation 
for the veteran's right hip disability is warranted under any 
other potentially applicable diagnostic code providing for 
assignment of a higher evaluation.  However, in the absence 
of evidence of, or disability comparable to, hip ankylosis 
and flail joint of the hip, evaluation under Diagnostic Codes 
5250 or 5254 would be inappropriate.

327 F. 3d 1339 (Fed. Cir. 2003).  The above determinations 
are based upon consideration of the pertinent provisions of 
VA's schedule for rating disabilities.  Additionally, the 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's residuals of total right 
hip replacement, so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there is 
no showing that the veteran's right hip disability, during 
the period in question, has resulted in marked interference 
with employment.  The Board acknowledges the veteran's 
statements concerning the time he has lost from work.  
According to the veteran's statements of record, he lost ten 
days from April 1999 to April 2000.  Furthermore, the veteran 
has asserted that his occupational opportunities are limited 
by his right hip disability.  However, even accepting such 
assertions as true, the Board would point out that 
significant interference with employment is contemplated in 
the current 70 percent evaluation; more than that, however, 
simply is not shown.  In addition, there is no showing that 
his service-connected right hip disability necessitated 
frequent periods of hospitalization from March 1, 1999, or 
that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 70 percent for service-connected residuals of total 
right hip replacement must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim; hence, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

A rating in excess of 70 percent for residuals of total right 
hip replacement is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

